SCHALL, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to vacate the Court of Appeals for Veterans Claims’ decisions in Johnson v. Principi, 01-1260 (March 11, 2003), Whitlatch v. Principi, 02-376 (March 25, 2003), Mendoza-Rodriguez v. Principi, 02-238 (April 16, 2003), Grundy v. Principi, 01-2073 (April 18, 2003), Henchey v. Principi, 01-1413 (July 2, 2003), Walton v. Principi, 02-0082 (May 22, 2003), Burke v. Principi, 02-0063 (September 26, 2003), and remand these cases for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004). The appellees have not responded.
Upon consideration thereof,
IT IS ORDERED THAT:
The motions are granted.*

 Before filing the motions to vacate and remand, the Secretary requested continuations *883of the stays in many of the above captioned appeals. Those motions are granted.